Citation Nr: 1826948	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, identified as degenerative disc disease.

2.  Entitlement to service connection for hiatal hernia, claimed as ulcer.

3.  Entitlement to a compensable rating for right foot plantar fasciitis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 1991 and January 2009 to December 2009.  He also had additional participation in the National Guard.  The Veteran served in the Persian Gulf War and was deployed to Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the SeaTac, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of increased rating for right foot plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, his pre-existing cervical spine degenerative disc disease was permanently aggravated beyond its natural progression by service.

2.  Resolving any doubt in favor of the Veteran, his hiatal hernia had onset during service.


CONCLUSIONS OF LAW

1.  A cervical spine disability, identified as degenerative disc disease, was aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Hiatal hernia was incurred during service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision is fully favorable, no discussion of the VCAA is required.  38 C.F.R. § 3.159(b) (2017).  

Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Service connection may be granted for a disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) (2017).  

Service connection will also be granted for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  
38 U.S.C. § 1111  (2012).  

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (a) (2017). 

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).

Cervical Spine

Here, the evidence clearly supports that the Veteran's cervical spine disability was preexisting at the time of his second period of active duty service.

After separating from his first period of service in 1991, the record supports that the Veteran participated in INACDUTRA through the National Guard.  The Veteran's September 1991 separation examination, for his first period of service, noted a left knee condition, but was silent for a cervical spine condition.

The first indication of the Veteran's cervical spine condition is VA treatment records which reflect that the Veteran suffered a car accident in 1996.  As a result, the Veteran reported that he suffered two herniated discs in his neck.  The record supports that the Veteran received surgery for his cervical spine in June 2005.  

The Veteran returned to active duty and was deployed to Iraq from January 2009 to December 2009.

A January 2012 medical record supports headaches as due to cervical spine.

A November 2012 VA examination found degenerative disc disease of the cervical spine.  

A November 2012 Medical Review Board report stated that the cervical degenerative disc disease both existed prior to service (EPTS) and was permanently aggravated by service.  The report was submitted by a physician and was based on review of the Veteran's records.  It was made in conjunction with an in-person examination of the Veteran.  The report stated that the Veteran has increasing cervical spine symptoms which are much more severe and limiting since his deployment in 2009, including headaches.  The report recommended that the Veteran be discharged from service in part for his cervical spine.

In August 2013, a VA examiner opined that the cervical spine was noted to have degenerative disk and spondylosis at least by June 2005 (nearly age 40) for which he had cervical fusion.  The examiner stated that the evidence of record does not provide evidence that the condition was aggravated by active duty service.  Thus, it is less likely than not that the cervical spine condition was aggravated beyond its natural progression by active duty military service.  

Here, the November 2012 and August 2013 medical opinions contradict.  In weighing the opinions, the Board notes that the August 2013 opinion does not contain adequate rationale, as the examiner gives no reason to find that there was no aggravation of the cervical spine beyond its natural progression by active service other than lack of evidence.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The November 2012 opinion was based on examination of the Veteran, the medical evidence of record, and took the Veteran's lay statements of worsening into account.

For these reasons, the Board finds that the November 2012 opinion is sufficient to place the evidence as to the question of permanent aggravation of cervical spine disability beyond its natural progression during service at least in equipoise.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved doubt in favor of the Veteran, the Board concludes service connection for the cervical spine is warranted.


Hiatal Hernia

The Veteran, in his Notice of Disagreement, stated that his hiatal hernia developed in Iraq and he had to have gastric bypass surgery to repair the diaphragm.

April 2009 STRs support that the Veteran was hospitalized in-service for gastritis and advised to avoid NSAIDs.  Abnormality was found upon diagnostic testing.  
A September 2010 VA treatment record reveals that the Veteran had diagnosis of hiatal hernia in September 2010, several months after service discharge.  He had a gastric bypass and repair of the hiatal hernia in October 2012.

A November 2012 VA examination found diagnosis of hiatal hernia, diagnosed in 2009.  It was noted that the Veteran was hospitalized during service in Iraq for an ulcer which was not confirmed by testing and the Veteran was advised to avoid NSAIDs.  After deployment he followed up with Gastroenterology which upon conducting further diagnostic testing indicated that he did not have an ulcer but rather hiatal hernia.  A November 2012 Medical Review Board report stated that the hiatal hernia did occur in the line of duty.  

On these facts, the Board finds the evidence at least in equipoise as to whether the Veteran's hiatal hernia had onset during service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved doubt in favor of the Veteran, the Board concludes service connection for hiatal hernia is warranted.


ORDER

Service connection for a cervical spine disability, identified as degenerative disc disease, is granted.

Service connection for hiatal hernia is granted.


REMAND

Plantar Fasciitis

In his August 2014 Substantive Appeal, the Veteran reported that his right foot pain has worsened and his doctor has recommended a second surgery.  The Veteran last appeared for a VA examination as to his right foot in November 2012.
Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  
Altogether, there is sufficient evidence to warrant another VA compensation examination to confirm if the disability has materially worsened.  38 C.F.R. § 3.327 (2011).  The last examination was provided over five years ago, thus also raising the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records.  Give the Veteran the opportunity to identify any private treatment records for association with the claims file.  All records/responses received must be associated with the claims file.  


2.  As the record does not contain the service treatment records from the Veteran's first period of active service, from June 1984 to November 1991, these and any other outstanding service records should be associated with the claims file.

3.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected right foot plantar fasciitis.  The claims file should be made available to and reviewed by the examiner, and any necessary diagnostic tests should be performed.  

In particular, the examiner is requested to respond to the following inquires:

(a)  Please detail the functional impairment suffered by the Veteran as a result of his service-connected right foot disability, to include the impact on his employability.

(b)  If the Veteran reports flare-ups, please detail the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of the flares.

(c)  To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral feet.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

4.  Then, after completing any additional development needed, the AOJ should readjudicate the issue of entitlement to an increased rating for right foot plantar fasciitis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


